Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election of Invention I readable on Claims 1-5 in the reply filed on 17 February 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 February 2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 14 May 2019 and 20 January 2020 were filed and are being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashizume (US 2018/0009236).
Hashizume discloses the following claimed features:
Regarding claim 1, a manufacturing method for a printed matter exhibiting metallic gloss, comprising: an applying step of applying an ink composition (metallic inks) onto a substrate (50) in a form of a droplet by an inkjet method, and the ink composition containing: an external stimulus film-forming resin that forms a film by an external stimulus including radiation or heat, and scaly particles containing a metal (paragraphs [0064] and [0065]); a standby step of providing a predetermined standby time to bring the scaly particles close to a surface of the droplet and orient the scaly particles to be substantially parallel to the surface, and to wet-spread the droplet (paragraphs [0038] and [0078]); and a film-forming step of forming the film by applying 
Regarding claim 2, further comprising: a step of forming a base layer of the metallic glossy layer with at least the same resin as the external stimulus film-forming resin on the substrate, before the applying step (paragraphs [0064] and [0065]).
Regarding claim 3, wherein a surface of the metallic glossy layer (glossy ink) appears smooth when the predetermined standby time is long, and the surface of the metallic glossy layer appears rough when the predetermined standby time is short; and an appearance of the metallic glossy layer is controlled by adjusting the predetermined standby time (paragraphs [0038] and [0078]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashizume (US 2018/0009236) in view of Landa et al (US 2018/0147871).

Landa et al teach the surface of the metallic glossy layer has at least one of the following physical properties: GLOSS value is greater than or equal to 15 GU and less than 100 GU (paragraph [0182]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the surface of the metallic glossy layer has GLOSS value is greater than or equal to 15 GU and less than 100 GU, as taught by Landa et al into Hashizume, for the purpose of obtaining an even orientation of particles as applied and printed (paragraph [0181]).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN H DO whose telephone number is (571)272-2143.  The examiner can normally be reached on M-F 7:5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/AN H DO/Primary Examiner, Art Unit 2853